


109 HR 5991 IH: To prohibit the injection of carbon monoxide in meat

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5991
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Ms. DeLauro
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the injection of carbon monoxide in meat
		  products.
	
	
		1.Prohibition on injection of
			 carbon monoxide in meat productsSection 10 of the Federal Meat Inspection
			 Act (21 U.S.C. 610) is amended—
			(1)in
			 paragraph (d), by striking the final period and inserting ; or;
			 and
			(2)by adding at the
			 end the following:
				
					(e)use carbon
				monoxide in any meat or meat food products or the packaging of any meat or meat
				food
				products.
					.
			
